Citation Nr: 0800634	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD), for the 
period of time prior to April 21, 2004.

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD, for the period of time from April 21, 2004 
to October 7, 2004.

3.  Entitlement to a disability rating in excess of 50 
percent for PTSD, for the period of time subsequent to 
October 6, 2004.

4.  Entitlement to service connection for diverticulitis.

5.  Entitlement to service connection for stomach ulcers.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

7.  Entitlement to service connection for a foot disorder.

8.  Entitlement to service connection for the residuals of a 
shell fragment wound (SFW) to the legs.

9.  Entitlement to service connection for arthritis of the 
left hip.

10.  Entitlement to service connection for degenerative disc 
disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issues involving rating the veteran's service-connected 
PTSD are the result of an appeal from the initial disability 
rating assigned.  Accordingly, the entire body of evidence is 
for equal consideration, and consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2003), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  While the RO did not 
specifically consider staged ratings in the November 2003 
rating decision, the April 2005 rating decision had the 
effect of assigning staged ratings.  The Board has rephrased 
the issues as above to accurately reflect the disability 
ratings and periods of time in question with respect to the 
veteran's claim for an increased rating for his PTSD.  

The issues of entitlement to a disability rating in excess of 
50 percent for PTSD, and for service connection for:  COPD, a 
foot disorder, left hip arthritis, residuals a SFW, and a low 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 21, 2004, the veteran's service-
connected PTSD was manifested by irritability, isolation, 
nightmares, sleep disturbance, intrusive thoughts, and a 
Global Assessment of Functioning Scale (GAF) score of between 
50 and 65.

2.  There is no medical evidence of a diagnosis of stomach 
ulcer or diverticulitis during active service. 

3.  There is no medical evidence of a current diagnosis of 
stomach ulcer or diverticulitis.  

CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, and not 
in excess thereof, for PTSD, for the period of time prior to 
October 21, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  Diverticulitis was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303 (2007).  

3.  A stomach ulcer loss was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2002 and that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  
Additional notice was provided in a January 2005 letter.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to these 
elements was provided in a letter dated March 2006.

If there was any other notice deficiency, the Board finds 
that the presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

With respect to the veteran's claims for service connection 
for stomach ulcers and diverticulitis, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this regard, the veteran has not been provided 
a VA Compensation and Pension examination.   The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran had a diagnosis of either 
disability during service or that any claimed 
gastrointestinal disorder may be related to any event in 
service.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records, VA 
medical treatment records, and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for service connection for diverticulitis 
and stomach ulcers and his claim for an increased rating for 
PTSD.  

I.  Increased Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

As noted in the introduction section above, this appeal 
addresses the initial disability rating assigned for the 
veteran's service-connected hearing loss upon the award of 
service connection; the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In April 2002 the veteran filed a claim for service 
connection for PTSD.  A November 2003 rating decision granted 
service connection and assigned a 10 percent disability 
rating effective April 1, 2002 which was the date of claim 
for service connection.  The veteran disagreed with the 
initial disability rating assigned.  As a result of the 
veteran's appeal a May 2005 rating decision assigned 
"staged" disability ratings for the veteran's service-
connected PTSD.  See  Fenderson v. West, 12 Vet. App. 119 
(1999).  The original 10 percent disability rating was left 
intact.  A 30 percent disability rating was assigned 
effective April 21, 2004, and a 50 percent disability rating 
was assigned effective October 7, 2004.  The veteran contends 
that his service-connected PTSD is more severe than reflected 
by the disability ratings assigned for the periods of time in 
question.  

As with all psychiatric disabilities, disability ratings for 
PTSD are assigned under the General Rating Formula for Mental 
Disorders.  A 10 percent disability rating contemplates

occupational and social impairment 
due to mild or transient symptoms 
that decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by medication. 

38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating contemplates 

occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

Id.

A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  

A 70 percent disability rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

VA medical records reveal that the veteran required inpatient 
treatment for symptoms of PTSD in March and April 2002.  The 
primary symptoms noted were sleep disturbance and nightmares 
along with some flashbacks.  He also was noted to have a sad 
mood and poor concentration.  On discharge a GAF score of 65 
was assigned.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
EDITION, American Psychiatric Association (1994) (DSM-IV).  A 
GAF score of 61 to 70 is reflective of some mild (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

In June 2003, a VA examination of the veteran was conducted.  
The veteran reported having a general feeling of being 
"empty."  He also reported having nightmares about his 
experiences in Vietnam at least three times a week with 
accompanying sleep disturbance of violent movements and 
sudden awakening.  He reported working and never having been 
fired from a job.  Mental status examination revealed the 
veteran was alert and oriented, but mood was dysphoric with 
blunted affect.  The veteran also reported feelings of 
paranoia and "hearing" people behind him when he was 
outside his home.  The diagnosis was PTSD and a GAF of 50 was 
assigned.  A GAF of 50 was assigned.  A GAF score of 41 to 50 
is defined as reflecting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

As noted above the veteran's service-connected PTSD is rated 
at a 10 percent disability rating for the period of time from 
the date of service connection in April 2002 to April 21, 
2004; and at a 30 percent disability rating for the period of 
time April 21, 2004 to October 7, 2004.  The evidence of 
record supports a grant of an increased disability rating for 
the veteran's service-connected PTSD to a 50 percent 
disability rating effective from the date of service 
connection in April 2002.  The evidence of record reveals 
that since the veteran filed his claim for service connection 
for PTSD in April 2002 his symptoms have been at essentially 
the same disability level.  His primary symptom is frequent 
nightmares of his military experiences along with sleep 
disturbance including violent movement and suddenly 
awakening.  He also has some depressed mood and paranoia.  
However, the evidence of record reveals that during this 
period of time, the veteran was able to maintain employment.  
The medical evidence of record reveals that since service 
connection was granted, the veteran's disability resulting 
from his PTSD most nearly approximates the criteria as 
contemplated by a 50 percent disability rating.  Accordingly, 
an increased rating of 50 percent, and not in excess thereof, 
is granted for the veteran's service-connected PTSD for the 
period of time prior to October 7, 2004.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent for this 
period of time.  The evidence of record clearly shows that 
the veteran was gainfully employed and that while he had 
symptoms of PTSD, such symptoms did not interfere with 
routine activities.  There is no evidence showing that, prior 
to October 2004, the veteran's PTSD resulted in such severe 
occupational or social impairment as to meet the criteria to 
warrant the assignment of a disability rating in excess of 50 
percent.  




III.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during active military service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability, which has not been clearly shown in 
service, requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Peptic ulcers may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
diverticulitis and a stomach ulcer.  He asserts that he 
developed these disabilities during service and that he has 
had them ever since.  Review of the veteran's service medical 
records dose not reveal any evidence of either disability 
during service.  In September 1970, separation examination of 
the veteran was conducted, no abnormalities were noted by the 
examining physician and the veteran reported that his 
"condition is good." 

A VA examination of the veteran with respect to these 
disabilities has not been conducted.  However, except for the 
veteran's unsubstantiated assertions, there is no medical 
evidence showing that the veteran has ever been diagnosed 
with either diverticulitis or a stomach ulcer.  Specifically, 
the veteran was seen in a private hospital emergency room for 
complaints of abdominal cramping in April 2001.  A full 
evaluation was conducted.  An abdominal computed tomography 
(CT) scan was conducted and revealed normal findings.  The 
Board finds this compelling evidence that the veteran does 
not have the disabilities which he claims service connection 
for.  

The preponderance of the evidence is against the veteran's 
claims for service connection for diverticulitis and a 
stomach ulcer.  There is simply no evidence showing that the 
veteran has ever been diagnosed with either disability either 
during or subsequent to service.  Accordingly, service 
connection must be denied.  


ORDER

A 50 disability rating for PTSD, for the period of time prior 
to October 7, 2004, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Service connection for diverticulitis is denied.

Service connection for a stomach ulcer is denied.  


REMAND

With respect the veteran's claim for entitlement to a 
disability rating in excess of 50 percent for PTSD, for the 
period of time subsequent to April 20, 2004, additional VA 
examination is warranted.  Specifically, the most recent 
psychiatric Compensation and Pension examination was 
conducted in December 2004.  This examination indicates that 
the veteran has been unable to work since June 2003 and 
strongly implies that this unemployability is the result of 
PTSD symptoms.  However, an August 2004 VA treatment note 
indicates that the veteran was working at that time.  
Moreover, the vast majority of the medical evidence of record 
indicates that if unemployability exists, it is due to severe 
COPD and not PTSD.  Accordingly, another VA psychiatric 
Compensation and Pension examination of the veteran needs to 
be conducted to resolve the discrepancies in the medical 
evidence of record.  

With respect to the veteran's claim for COPD, an April 2004 
VA pulmonary consultation report clearly states that the 
veteran's COPD is the result of his long history of smoking.  
Section 1103(a) of title 38, United States Code, prohibits 
service connection of a death or disability "on the basis 
that it resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service."  

However, VAOPGCPREC 6-2003 (October 28, 2003) held that 
neither 38 U.S.C. § 1103(a), which prohibits service 
connection of a disability or death on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  A December 2002 VA 
treatment record for smoking cessation notes that the veteran 
is service-connected for PTSD and that on his "why I smoke" 
questionnaire, he indicated as a "stress reducer."  This 
record seems to imply that the veteran's continued smoking 
might be related to his service-connected PTSD.  Accordingly, 
a VA examination is needed to resolve this question.

Finally, the veteran has also filed claims for service 
connection for a variety of musculoskeletal disorders 
including:  the residuals of SFW to the legs, a foot 
disorder, arthritis of the left hip, and degenerative disc 
disease at L5-S1.  The veteran asserts that these all may be 
the result of the SFW during service.  Review of the service 
medical records does not reveal that the veteran was wounded 
during service and his personnel records do not indicate that 
he was awarded the Purple Heart.  However, in February 2004, 
the veteran submitted copies of x-ray images.  These images 
show his lower extremities and appear to show a number of 
opacities which may be retained metallic fragments.  Based on 
the widespread distribution of the fragments in the feet and 
both legs, it seems unlikely that they would have been 
incurred in a civilian setting.  Based upon this evidence, a 
VA examination should be conducted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since September 2005.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining the veteran's current VA 
medical treatment records, including 
mental health treatment, from September 
2005 to the present.  

2.  The veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected PTSD.  The examiner 
should describe how the symptoms of PTSD 
affect the veteran's social and industrial 
capacity.  The examiner should 
specifically elicit an accurate employment 
history from the veteran.  If the veteran 
is presently not working, the examiner is 
requested to indicate if the reason for 
the veteran's unemployability is the 
service-connected PTSD or another 
disability such as the veteran's COPD.  
The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is imperative 
that the physicians include a definition 
of the numerical code assigned.  Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

3.  The veteran should be accorded the 
appropriate VA examination for tobacco 
dependence.  This may be conducted in 
conjunction with another examination, 
such as the above ordered psychiatric 
examination, if appropriate.  The 
examiner is requested to express an 
opinion as to whether the veteran's 
tobacco dependence and/or continued use 
of tobacco products is related to, or 
caused by, the veteran's service-
connected PTSD.  All necessary tests 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.  The claims folder and a copy 
of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

4.  The veteran should be accorded the 
appropriate VA examination(s) for 
musculoskeletal disorders to include:  the 
feet, the hips, and the spine.  The report 
of examination should include a detailed 
account of all manifestations of all foot, 
hip, and the low back disorders found to 
be present, as well as any indications of 
shell fragment wound residuals.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, x-ray examination 
of both hips, both feet, and both legs 
should be conducted.  The examiner, and/or 
examining radiologist is requested to 
indicate if there is x-ray evidence of 
retained fragments such as those resulting 
from a shell fragment wound during 
service.  If, such fragments are present, 
the examiner is requested to offer an 
opinion, if possible, as to whether it is 
as least as likely as not (a 50 percent or 
greater probability) that any current low 
back disorder, foot disorder, or hip 
disorder is caused or aggravated by the 
initial wound or retained fragments.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate the 
veteran's claims.  Specifically adjudicate 
the issue of whether service connection 
for tobacco dependence secondary to PTSD 
is warranted in conjunction with 
adjudication of the claim for service 
connection for COPD.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


